DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered. As directed by the amendment claims 1, 2, 5 and 7 have been amended, claims 12-18 have been added, and claim 4 has been cancelled. Thus, claims 1-3 and 5-18 are presently pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities: in claim 2, line 3 “kinetic delivery, unilateral delivery” should read --kinetic delivery or unilateral delivery--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the negative feelings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the positive feelings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the negative mood" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the positive mood" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayo et al. (US 2017/0296775 A1) (Mayo).
Referring to claim 1: Mayo teaches a method for reducing stress comprising bodily or mental tension (see paragraphs [0036]-[0039]) comprising: (a) providing a mobile application configured to communicate with a mobile device (see figure 1, #102) or attachment thereof (see paragraph [0037]) and designed to deliver at least one sensory stimulation to a subject (see figure 1and 36; paragraphs [0036]-[0039] and [0067]; wherein a mobile device running a mobile software application wirelessly communicates with vibrating elements, #104, to deliver at least one sensory stimulation), (b) delivering the at least one sensory stimulation to the subject by bilateral delivery, unilongitudinal delivery, bilongitudinal delivery, unicoronal delivery, and bicoronal delivery or any combination thereof (see paragraphs [0036]-[0039]; wherein the at least one sensory stimulation is bilateral asynchronous stimulation or continuous bilateral stimulation), (c) by the subject interacting with the mobile application, inducing the subject to sense the sensory stimulation (see paragraphs [0042]-[0045] and [0052]; wherein the subject adjusts the settings and activates the stimulation), and (d) improving ability of the subject to manage stress provoking environmental cues, physical cues or emotional cues contributing to the stress (see paragraphs [0003], [0036]-[0039], [0066]-[0067], [0069] and [0074]; wherein the stimulation improves the subjects ability to reduce stress and lessen distressing body sensations like racing heartbeat or stomach aches); wherein the at least one sensory stimulation comprises visual stimulation, auditory stimulation, somatic stimulation, olfactory stimulation, or vestibular stimulation (see paragraphs [0036]-[0039] and [0067]; wherein the stimulation is somatic stimulation in the form of vibration and may be used in conjunction with auditory stimulation).  
Referring to claim 2: Mayo further teaches the delivering of the sensory stimulation is via continuous delivery, intermittent delivery, alternating delivery, static delivery, kinetic delivery, unilateral delivery (see paragraphs [0036]-[0039]; wherein the at least one sensory stimulation is alternating bilateral asynchronous stimulation or alternating continuous bilateral stimulation).  
Referring to claim 3: Mayo further teaches the delivering of the sensory stimulation is in a pattern, a cycle, a sequence or any combination thereof (see figures 9A-C; paragraphs [0036]-[0039]; wherein it is clear that the at least one sensory stimulation is alternating bilateral asynchronous stimulation or alternating continuous bilateral stimulation pattern, cycle, or sequence).  
Referring to claim 5: Mayo further teaches the interacting in (c) comprises actively, passively, or physiologically tailoring according to the subject's needs, desires or preferences, or for a particular purpose for its use: a. the type or amount of sensory stimulation delivered; or b. the type and amount of sensory stimulation delivered; or, c. the type, the amount or the method of delivery of the sensory stimulation delivered; or, d. the type, the amount, and the method of delivery of the sensory stimulation delivered; or e. the type, the order or the amount of patterns delivered; or, f. the type, the order and the amount of patterns delivered; or g. the order or the amount of cycles delivered; or h. the order and the amount of cycles delivered; or, i. the order or amount of sequences delivered; or i. the order and amount of sequences delivered; or k. any combination thereof (see paragraphs [0041]-[0045] and [0052]; wherein the user adjusts the intensity, duration, overlap period, and/or speed of the stimulation).  
Referring to claim 6: Mayo further teaches the tailoring is by the subject, an agent of the subject, or both (see paragraphs [0041]-[0045] and [0052]; wherein the user adjusts the intensity, duration, overlap period, and/or speed of the stimulation).  
Referring to claim 7: Mayo further teaches the improving the subject's ability to manage the stress provoking environmental, physical or emotional cues causing the stress in (d) is by: a. reducing and/or alleviating a level of one or more negative feelings felt by the subject, or b. invoking, increasing, and/or maintaining a level of one or more positive feelings felt by the subject; or c. reducing and/or alleviating a negative mood felt by the subject, or d. invoking, increasing, and/or maintaining a positive mood felt by the subject, or e. inducing the prevalence or occurrence of one or more desirable physiological responses, or f. reducing the prevalence or occurrence of one or more undesirable physiological responses, or g. any combination thereof (see paragraphs [0003], [0036]-[0039], [0066]-[0067], [0069] and [0074]; wherein the stimulation improves the subjects ability to reduce stress and lessen distressing body sensations like racing heartbeat or stomach aches).  
Referring to claim 8: Mayo further teaches the at least one sensory stimulation comprise somatic stimulation; or the at least one sensory stimulation comprises auditory and somatic stimulation (see paragraphs [0036]-[0039] and [0067]; wherein the stimulation is somatic stimulation in the form of vibration and may be used in conjunction with auditory stimulation).  
Referring to claim 9: Mayo further teaches the mobile application is designed to deliver the at least one sensory stimulation via bilateral delivery (see paragraphs [0036]-[0039]).  
Referring to claims 10 and 11: Mayo further teaches the mobile application is designed to deliver the at least one sensory stimulation via an intermittent, alternating bilateral delivery pattern (see paragraphs [0036]-[0039]; wherein the at least one sensory stimulation is alternating bilateral asynchronous stimulation or alternating continuous bilateral stimulation, and wherein delivering the stimulation in an alternating manner the stimulation on a single side (e.g., right side) is intermittent).  
	Referring to claim 12: Mayo further teaches method is effective during times of stress, prior to times of stress, and after times of stress (see paragraphs [0003], [0036]-[0039], [0066]-[0067], [0069] and [0074]; wherein the stimulation improves the subject’s ability to reduce stress and lessen distressing body sensations like racing heartbeat or stomach aches)
Referring to claim 13: Mayo further teaches the somatic stimulation activates the somatosensory system enabling the subject to perceive touch, pressure, pain, temperature, position, movement or vibration of the sensory stimulation (see paragraphs [0036]-[0039]).  
Referring to claim 14: Mayo further teaches the negative feelings of the subject comprise an emotional state, reaction or belief that invokes, increases, or maintains feelings of agitation, disruption, disturbance, overexcitement, trouble, stress, anxiety, clamor, turbulence, burden, fear, fearfulness, nervousness, strain, tension, trauma, worry, affliction, alarm, apprehension, apprehensiveness, disquiet, disquietude, distention, dread, impatience, restlessness, tautness, tenseness, tensity, irritation, irritability, tightness, trepidation, nervous tension, overextension, overwhelm, urgency, upheaval, discomposure, commotion, turmoil, discord, dislike, angst, jitters, misery, misgiving, panic, suffering, uncertainty, unease, distress, foreboding, fretfulness, worriment, frustration, solicitude, derealization, and/or depersonalization, or any combination thereof (see paragraphs [0003], [0036]-[0039], [0066]-[0067], [0069] and [0074]; wherein the stimulation improves the subjects ability to reduce stress and lessen distressing body sensations like racing heartbeat or stomach aches).  
Referring to claim 15: Mayo further teaches wherein the positive feelings of the subject comprise an emotional state, reaction or belief of the subject that evokes, increases, or maintain feelings of relief, peace, calm, serenity, tranquility, relaxation, security, safety, satisfaction, comfort, well-being, at ease, optimism, pleasant, bliss, cheerfulness, composure, patience, stillness, placidity, placidness, quietness, quietude, contentment, untroubledness, rest, restfulness, harmony, order, accord, unanimity, affinity, compatibility, and/or amicability, reduce, or alleviate negative feelings, or any combination thereof of a subject (see paragraphs [0003], [0036]-[0039], [0066]-[0067], [0069] and [0074]; wherein the stimulation improves the subjects ability to reduce stress and lessen distressing body sensations like racing heartbeat or stomach aches).  
Referring to claim 16: Mayo further teaches the negative mood of the subject comprises a state of mind that invokes, increases, or maintains one or more feelings of agitation, disruption, disturbance, overexcitement, trouble, stress, anxiety, clamor, turbulence, burden, fear, fearfulness, nervousness, strain, tension, trauma, worry, affliction, alarm, apprehension, apprehensiveness, disquiet, disquietude, distention, dread, impatience, restlessness, tautness, tenseness, tensity, irritation, irritability, tightness, trepidation, nervous tension, overextension, overwhelm, urgency, upheaval, discomposure, commotion, turmoil, discord, dislike, angst, jitters, misery, misgiving, panic, suffering, uncertainty, unease, distress, foreboding, fretfulness, worriment, frustration, solicitude, derealization, and/or depersonalization, or any combination thereof (see paragraphs [0003], [0036]-[0039], [0066]-[0067], [0069] and [0074]; wherein the stimulation improves the subjects ability to reduce stress and lessen distressing body sensations like racing heartbeat or stomach aches).  
Referring to claim 17: Mayo further teaches the positive mood of the subject comprises a state of mind of the subject that evokes, increases, or maintain feelings of one or more of relief, peace, calm, serenity, tranquility, relaxation, security, safety, satisfaction, comfort, well-being, at ease, optimism, pleasant, bliss, cheerfulness, composure, patience, stillness, placidity, placidness, quietness, quietude, contentment, untroubledness, rest, restfulness, harmony, order, accord, unanimity, affinity, compatibility, and/or amicability, or any combination thereof (see paragraphs [0003], [0036]-[0039], [0066]-[0067], [0069] and [0074]; wherein the stimulation improves the subjects ability to reduce stress and lessen distressing body sensations like racing heartbeat or stomach aches).  
Referring to claim 18: Mayo further teaches a. the environmental cues include one or more of loud noises, noxious odors, bright lights, crowds, fast-paced movement, travel, a testing environment, a work environment, illness or passing of ; b. the physical cues include one or more of using and withdrawing from addictive substances comprising alcohol, caffeine, and nicotine; a genetic predisposition and/or a family history of mental disorders; and injury or illness; and c. the emotional cues include one or more of conflict, a feeling of guilt and/or failure stemming from the subject's personal relationships, a feeling of guilt and/or failure stemming from the subject's job, a feeling of guilt and/or failure stemming from the subject's school, or a feeling of guilt and/or failure stemming from the subject's finances (see paragraphs [0003], [0036]-[0039], [0066]-[0067], [0069] and [0074]; wherein the stimulation improves the subjects ability to reduce stress and lessen distressing body sensations like racing heartbeat or stomach aches).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791